People v Roberts (2016 NY Slip Op 04078)





People v Roberts


2016 NY Slip Op 04078


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-10476
 (Ind. No. 1683/13)

[*1]The People of the State of New York, respondent, 
vRobert Roberts, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered September 12, 2014, convicting him of attempted strangulation in the second degree and criminal possession of marijuana in the third degree, upon his plea of guilty, and imposing a sentence which included a fine in the sum of $5,000.
ORDERED that the judgment is modified, on the law, by vacating the provision of the sentence imposing a fine in the sum of $5,000; as so modified, the judgment is affirmed.
The County Court improperly enhanced the defendant's sentence with a fine that was not part of the negotiated plea agreement (see People v Legette, 131 AD3d 546, 547; People v Rossetti, 55 AD3d 637; People v Fulton, 238 AD2d 439, 440; People v McKane, 227 AD2d 503, 504). The sole relief requested by the defendant is vacatur of the provision of his sentence imposing a fine, and the People consent to that relief. Under the circumstances of this case, we deem it appropriate to vacate the provision of the defendant's sentence imposing a fine, so as to conform the sentence imposed to the promise made to the defendant in exchange for his plea of guilty (see People v Nilsen, 129 AD3d 994, 995; People v Thompson, 105 AD3d 1067; People v Esquivel, 100 AD3d 652, 653; People v Bruno, 73 AD3d 941, 942; see also People v Cote, 265 AD2d 681).
ENG, P.J., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court